Name: Commission Implementing Regulation (EU) NoÃ 740/2013 of 30Ã July 2013 on the derogations from the rules of origin laid down in Annex II to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, that apply within quotas for certain products from Colombia
 Type: Implementing Regulation
 Subject Matter: tariff policy;  European Union law;  trade;  America;  European construction;  international trade
 Date Published: nan

 31.7.2013 EN Official Journal of the European Union L 204/40 COMMISSION IMPLEMENTING REGULATION (EU) No 740/2013 of 30 July 2013 on the derogations from the rules of origin laid down in Annex II to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, that apply within quotas for certain products from Colombia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2012/735/EU of 31 May 2012 on the signing, on behalf of the Union, and provisional application of the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part (1), and in particular Article 6 thereof, Whereas: (1) By Decision 2012/735/EU, the Council authorised the signature, on behalf of the Union, of the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part (the Agreement). Pursuant to Decision 2012/735/EU, the Agreement is to be applied on a provisional basis, pending the completion of the procedures for its conclusion. The Agreement applies on a provisional basis from 1 August 2013. (2) Annex II to the Agreement concerns the definition of the concept of originating products and methods of administrative cooperation. For a number of products, Appendix 2A to that Annex provides for derogations from the rules of origin set out in that Annex in the framework of annual quotas. It is therefore necessary to lay down the conditions for the application of those derogations for imports from Colombia. (3) The quotas set out in Appendix 2A to Annex II should be managed by the Commission on a first-come, first-served basis in accordance with Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2). (4) Entitlement to benefit from the tariff concessions should be subject to the presentation of the relevant proof of origin to the customs authorities, as provided for in the Agreement. (5) Since the Agreement takes effect on 1 August 2013, this Regulation should apply from the same date. (6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The rules of origin set out in Appendix 2A to Annex II to the Trade Agreement between the European Union and its Member States, of the one part, and Columbia and Peru, of the other part (hereinafter referred to as the Agreement), shall apply within the quotas set out in the Annex to this Regulation. Article 2 To benefit from the derogation set out in Article 1, the products listed in the Annex shall be accompanied by a proof of origin as set out in Annex II to the Agreement. Article 3 The quotas listed in the Annex shall be managed by the Commission in accordance with the provisions of Articles 308a to 308c of Regulation (EEC) No 2454/93. Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 August 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 21.12.2012, p. 1. (2) OJ L 253, 11.10.1993, p. 1. ANNEX Colombia Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products is to be considered as having no more than an indicative value, the scope of the preferential scheme being determined, within the context of this Annex, by CN codes as they exist at the time of adoption of this Regulation. Order No CN code Description of goods Quota period Annual quota volume (in tonnes net weight if not otherwise specified) 09.7140 3920 Other plates, sheets, film, foil and strip, of plastics, non-cellular and not-reinforced, laminated, supported or similarly combined with other materials From 1 August to 31 July 15 000 09.7141 6108 22 00 Womens or girls briefs and panties, knitted or crocheted, of man-made fibres From 1 August to 31 July 200 09.7142 6112 31 Mens or boys swimwear, knitted or crocheted, of synthetic fibres From 1 August to 31 July 25 09.7143 6112 41 Womans or girls swimwear, knitted or crocheted, of synthetic fibres From 1 August to 31 July 100 09.7144 6115 10 Graduated compression hosiery (for example, stockings for varicose veins), knitted or crocheted From 1 August to 31 July 25 09.7145 6115 21 00 Other pantyhose and tights, of synthetic fibres, measuring per single yarn less than 67 decitex, knitted or crocheted From 1 August to 31 July 40 09.7146 6115 22 00 Other pantyhose and tights, of synthetic fibres, measuring per single yarn 67 decitex or more, knitted or crocheted From 1 August to 31 July 15 09.7147 6115 30 Other womens full-length or knee-length hosiery, measuring per single yarn less than 67 decitex, knitted or crocheted From 1 August to 31 July 25 09.7148 6115 96 Other, of synthetic fibres, knitted or crocheted From 1 August to 31 July 175 09.7161 7321 Stoves, ranges, grates, cookers (including those with subsidiary boilers for central heating), barbecues, braziers, gas rings, plate warmers and similar nonelectric domestic appliances, and parts thereof, of iron or steel From 1 August to 31 July 20 000 items 09.7162 7323 Table, kitchen or other household articles and parts thereof, of iron or steel; iron or steel wool; pot scourers and scouring or polishing pads, gloves and the like, of iron or steel From 1 August to 31 July 50 000 09.7163 7325 Other cast articles of iron or steel From 1 August to 31 July 50 000